CRIST, Judge.
Defendant was found guilty by a jury of Illegal Possession of a Controlled Substance, Schedule I — heroin. The court, utilizing the Second Offender Act and the penalty provisions of the Narcotic Drug Act, assessed his punishment at twenty years confinement in the Missouri Department of Corrections.
On February 23, 1976, defendant was charged with felonious possession of heroin. On June 4, 1976, a second amended information was filed. Defendant was additionally charged with two prior convictions, possession of a narcotic drug and illegal sale of a narcotic drug. Trial began on September 6, 1977.
Defendant complains of the amended charges of the two prior convictions for the reason that it pleaded a new and more severe offense in violation of Rule 24.02. We disagree.
The purpose of the amendment was to make the Second Offender Act and the penalty provisions of the Narcotic Drug Act applicable in assessing punishment. No new offense or crime was charged by the amendment. We have previously spoken on this issue. State v. Shumate, 516 S.W.2d 297 (Mo.App.1974); see § 195.200, subsection 3 RSMo. Supp. 1975.
The judgment is affirmed.
DOWD, P. J., and STOCKARD, Special Judge, concur.